Citation Nr: 0431995	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953, and from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

(The veteran's claim to reopen is granted by the decision 
below.  Consideration of the underlying claim of service 
connection is deferred pending completion of the development 
sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  By a January 1980 rating decision, service connection for 
a left eye disability was denied; the veteran was notified of 
the denial, but did not initiate an appeal.

2.  Evidence received since the 1980 rating decision includes 
evidence which is neither duplicative nor cumulative of 
evidence previously of record, and raises a reasonable 
possibility of substantiating the underlying claim of service 
connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim of service connection for left eye 
disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim was originally denied by a rating 
decision dated in January 1980 because the veteran's left eye 
disability was determined to have neither occurred in nor 
been caused by service.  He did not appeal, and the decision 
thus became final.  38 C.F.R. §§ 19.118, 19.153 (1979).  The 
veteran requested that the claim be reopened in April 2002.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett, supra.  Further analysis beyond consideration 
of whether the evidence received is new and material is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The request to reopen in the instant appeal was received 
after August 29, 2001; consequently, the amended version of 
38 C.F.R. § 3.156(a) in effect since August 29, 2001 governs 
this case.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the evidence of record at the time of 
the 1980 denial of the veteran's claim for service connection 
consisted of the veteran's claim and copies of morning 
reports from his unit.  His service medical records (SMRs) 
could not be located, but there was a copy of his separation 
physical, dated in March 1957.  

Since the January 1980 rating decision, additional evidence 
has been submitted in the form of a VA Form 4138, Statement 
in Support of Claim, received in April 2002; a summary of 
hospital admissions for the year 1953, provided by the 
Surgeon General, showing no related admissions; treatment 
records from T.C., O.D, dated in May 2002; a letter from 
T.C., O.D, dated in August 2002; treatment notes dated in 
July 1976 from the eye clinic at the VA Medical Center (VAMC) 
in Cleveland, Ohio; and testimony provided at an August 2004 
Board hearing.

The Board finds that at least some of the evidence submitted 
is both new and material as defined above.  This is so 
because no eye disability was shown by competent evidence 
when the RO denied the veteran's claim in 1980.  The new 
evidence shows that the veteran now experiences several 
difficulties relative to the left eye, something that was not 
previously shown in 1980 by then-current medical evidence.  
Additionally, the newly received evidence shows that the 
veteran's history is such that the only trauma to the left 
eye occurred during military service.  


Because such evidence is new and material, the Board finds 
that the appellant's claim of entitlement to service 
connection for left eye disability is reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence to reopen a claim of service 
connection for left eye disability has been presented; to 
this extent, the appeal is granted. 


REMAND

In testimony at a hearing before the Board, the veteran 
averred that his left eye was injured in an incident with 
another soldier as they neared the end of recruit training.  
The veteran stated that on the day following his injury he 
was admitted to a Army hospital at Ft. Riley, Kansas, where 
he was treated for a hemorrhage in the left eye.  The record 
shows that efforts to retrieve the veteran's service medical 
records (SMRs) have been unsuccessful.  The RO's additional 
efforts produced copies of the veteran's unit's morning 
reports, which verify that the veteran was admitted to the 
hospital at Ft. Riley from about August 25, 1950 to November 
13, 1950.  Nevertheless, there is no evidence of record 
indicating the reason for the hospitalization.  

The veteran claims that, as a result of the injury incurred 
to the left eye in service in 1950, he now has "floaters" 
in the left eye, and has had them since the injury in 1950.  
The July 1976 treatment note from the VAMC Cleveland eye 
clinic noted old blood in vitreous left eye which is 
responsible for floaters that are most prominent in the 
morning.  The treatment notes and letter from T.C., O.D 
indicate there was a blot hemorrhage of the left eye and 
vitreous floaters present in both eyes, but that, as he had 
not treated the veteran prior to 2002, he could not say that 


any current eye condition was directly related to the eye 
injury in 1950 as described by the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  

Here, there is evidence of record that the veteran currently 
exhibits symptoms that could be residuals of a left eye 
injury.  Significantly, those who examined the veteran and 
found current left eye disability, and who noted the 
veteran's self-reported history of in-service injury, have 
not specifically ruled out in-service trauma as the cause of 
current problems.  Given the trauma to the eye that occurred 
during service, and the current assessment of left eye 
problems, the missing element, then, is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  In order to assist the veteran in 
obtaining such evidence, a remand is required.  

The veteran's case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for the 
veteran to undergo a VA 
ophthalmologic examination by a 
physician with appropriate expertise 
to determine the current diagnosis 
and etiology of any left eye disease 
or disorder.  Specifically, the 
examiner should provide diagnoses 
for the veteran's left eye 
disability(ies).  For each 
diagnosis, a medical opinion should 
be provided as to the whether it is 
as likely as not that the disability 
was either caused or made worse by 
an in-service left eye injury as 
described by the veteran.  All 
opinions should be set forth in 
detail and explained in the context 
of the record.  (The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review prior to 
the examination.)  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 


Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 
38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



